United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.T., Appellant
and
DEPARTMENT OF DEFENSE, EDUCATION
ACTIVITY -- SECTION IV, Arlington, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2034
Issued: June 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 4, 2009 appellant filed a timely appeal from a merit decision of the Office of
Workers’ Compensation Programs dated May 14, 2009 denying her schedule award claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this
case.
ISSUE
The issue is whether appellant met her burden of proof to establish employment-related
permanent impairment, thereby entitling her to a schedule award.
FACTUAL HISTORY
On July 13, 2005 appellant, then a 58-year-old custodial worker, injured her low back
and right elbow when she slipped on a waxed floor while buffing it. The Office accepted the
claim for lumbar strain/sprain, right elbow contusion and lumbar intervertebral disc disorder with
myelopathy and authorized lumbar spine fusion. On May 31, 2007 it accepted appellant’s claim
for a recurrence of disability beginning March 13, 2007 and subsequently placed her on the
periodic rolls in receipt of wage loss for total disability. Appellant accepted a light-duty job

offer as a modified custodial worker working four hours per day and returned to work on
November 15, 2007.1
On March 4, 2009 appellant filed a claim for a schedule award.
On March 23, 2009 Dr. James E. Rice, an attending Board-certified orthopedic surgeon,
diagnosed lumbar degenerative disc disease with residual lumbar radiculopathy and status post
fusion. He concluded that appellant had reached maximum medical improvement and had
impairment peripheral nerve involvement based on the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides). On physical
examination, Dr. Rice found persistent left leg numbness in the L5-S1 distribution, absent knee
and ankle jerk reflexes and other leg and back symptoms.
By letter dated April 7, 2009, the Office informed appellant that Dr. Rice’s report did not
provide any percentage of permanent impairment. It requested that she ask him to use the sixth
edition of the A.M.A., Guides to determine her permanent impairment. The Office also advised
appellant of what information the report should include. Appellant was given 30 days to provide
the requested information. No medical evidence was received.
By decision dated May 14, 2009, the Office denied appellant’s claim for a schedule
award. It found that it had not received medical evidence to establish she had sustained
permanent impairment of a scheduled body member.3
2

LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act4 and its
implementing regulations5 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss, or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulations as the appropriate standard for evaluating schedule losses.6 Effective
1

Appellant resigned from her position and elected to receive retirement benefits under the Civil Service
Retirement Act in lieu of compensation benefits under the Federal Employees’ Compensation Act.
2

The Board notes that the Office issued a decision on the schedule award on February 22, 2010, which was
during the pendency of appellant’s appeal with the Board. It is well established that the Board and the Office may
not exercise concurrent jurisdiction over the same issue in the same case. D.S., 58 ECAB 392 (2007); Cathy B.
Millin, 51 ECAB 331 (2000); Douglas E. Billings, 41 ECAB 880 (1990). Therefore the Office’s February 22, 2010
decision is null and void.
3

The Board notes that, following the May 14, 2009 decision, the Office received additional evidence. However,
the Board may not consider new evidence on appeal. See 20 C.F.R. § 501.2(c); M.B., 60 ECAB ___ (Docket No.
09-176, issued September 23, 2009); J.T., 59 ECAB ___ (Docket No. 07-1898, issued January 7, 2008); G.G., 58
ECAB 389 (2007); Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003).
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id.

2

May 1, 2009, the Office adopted the sixth edition of the A.M.A., Guides as the appropriate
edition for all awards issued after that date.7
No schedule award is payable for a member, function or organ of the body not specified
in the Federal Employees’ Compensation Act or in the implementing regulations.8 As neither
the Act nor its regulations provide for the payment of a schedule award for the permanent loss of
use of the back or the body as a whole, no claimant is entitled to such a schedule award.9 The
Board notes that section 8101(19) specifically excludes the back from the definition of organ.10
However, a claimant may be entitled to a schedule award for permanent impairment to an upper
or lower extremity even though the cause of the impairment originated in the neck, shoulders or
spine.11
ANALYSIS
The Office accepted appellant’s claim for lumbar strain/sprain and right elbow contusion
and a lumbar intervertebral disc disorder with myelopathy. As noted, the Federal Employees’
Compensation Act does not permit a schedule award based on impairment to the back or spine.
Appellant may only receive a schedule award for impairment to lower extremities if such
impairment is established as being due to her accepted lumbar spine conditions.
Appellant did not submit sufficient medical evidence to establish that her accepted
lumbar conditions resulted in permanent impairment. A March 23, 2009 report from Dr. Rice
found that she had reached maximum medical improvement following lumbar spinal fusion. He
noted only that she had peripheral nerve impairment under the fifth edition of the A.M.A.,
Guides. Dr. Rice did not provide any impairment rating or reference any tables. He did not
explain how appellant’s lumbar condition caused impairment to either lower extremity or an
adequate description of appellant’s physical condition so that an impairment rating could be
determined by an Office medical adviser.
In order to determine entitlement to a schedule award, appellant’s physician must provide
a sufficiently detailed description of her condition so that the claims examiner and others
reviewing the file will be able to clearly visualize the impairment with its resulting restrictions

7

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
8

S.K., 60 ECAB ___ (Docket No. 08-848, issued January 26, 2009); Thomas J. Engelhart, 50 ECAB 319 (1999).

9

See D.N., 59 ECAB ___ (Docket No. 07-1940, issued June 17, 2008; Jay K. Tomokiyo, 51 ECAB 361 (2000).

10

5 U.S.C. § 8101(19).

11

J.Q., 59 ECAB ___ (Docket No. 06-2152, issued March 5, 2008); Thomas J. Engelhart, supra note 8.

3

and limitations.12 As Dr. Rice did not adequately describe appellant’s condition or correlate his
findings to the A.M.A., Guides, his report is insufficient to establish permanent impairment. On
April 7, 2009 the Office requested that appellant provide a report from her treating physician
addressing permanent impairment in accordance with the sixth edition of the A.M.A., Guides;
however, no additional evidence was submitted. There is no reasoned medical opinion evidence
to establish the nature or extent of any impairment correlated to the A.M.A., Guides or
explaining the causal relationship between these findings and her accepted employment injury.
Appellant has failed to establish that she sustained a permanent impairment as a result of her
accepted conditions.13
CONCLUSION
The Board finds that appellant failed to establish that she is entitled to a schedule award.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 14, 2009 is affirmed.
Issued: June 3, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

12

A.A., 59 ECAB ___ (Docket No. 08-951, issued September 22, 2008); Renee M. Straubinger, 51 ECAB 667
(2000) (where the Board found that before the A.M.A., Guides can be utilized, a description of the claimant’s
impairment must be obtained from his or her physician with the description in sufficient detail so that the claims
examiner and others reviewing the file will be able to clearly visualize the impairment with its resulting restrictions
and limitations).
13

D.H., 58 ECAB 358 (2007); Tammy L. Meehan, 53 ECAB 229 (2001) (the burden is upon the employee to
establish by evidence that he or she is entitled to compensation).

4

